FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 13 December 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
In light of the claim amendment filed 13 December 2021, the rejections under 35 U.S.C. 112(b) in the Office action filed 30 September 2021 are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (U.S. Patent No. 3,930,609) in view of Mackel et al. (U.S. Patent Application Pub. No. 2017/0333915).
Regarding claim 1, Nelson discloses an outlet device of a separator (Figure), the outlet device comprising an outlet channel 18a and/or 18b for discharging a liquid phase from a rotating drum of the separator, wherein the outlet channel extends along a rotational axis in a fixed tube device 18 of the separator, the outlet device further comprising: a cap (part of element 18 that opens up and is connected to element 17) that is connected fixedly to the tube device, surrounds the tube device and covers the drum 10 in a radial direction; a drum ring 21 arranged in the interior of the cap, the drum ring being fixedly connected to the drum 10 and L-shaped in its cross section (Figure); a 
Mackel et al. discloses a cap 60 that is provided within a drum housing 1 of the separator (as shown in Fig. 1a, the cap 60 is below the top cover 5 of the housing casing 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the outlet device of Nelson with the cap of Mackel et al. for the purpose of sealing in a sanitary manner the region between the inflow and outflow system, which is stationary during operation, and the rotating drum (para. [0080]).
Regarding claim 2, Nelson discloses wherein the cap covers the drum 10 in the radial direction and also in the axial direction (Figure).
Regarding claim 5, Nelson discloses further comprising a gripper 25 supported on the inside area of the tube device 18 (Figure).
Regarding claim 6, Nelson does not disclose wherein the gripper is surrounded by a gripper chamber, the gripper chamber being defined by one radial gripper chamber wall and one axial gripper chamber wall, each defining part of the drum, the radial gripper chamber wall being provided with a ribbing and the axial gripper chamber wall having no ribbing.
Mackel et al. discloses wherein the gripper 29 and/or 30 is surrounded by a gripper chamber 69 and/or 70, the gripper chamber being surrounded by one radial chamber wall and one axial gripper chamber wall each belonging to the drum, only the radial gripper chamber wall being provided with a ribbing 77 and/or 79. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the outlet device of Nelson with the gripper chamber and ribbing of Mackel et al. for the purpose of ensuring transportation of the appropriate product phases during operation of the centrifuge (para. [0079]).
Regarding claim 9, Nelson discloses wherein an inlet device 19a is formed in the interior of the outlet device for admitting a phase mixture to the drum of the separator (Figure).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (U.S. Patent No. 3,930,609) in view of Mackel et al. (U.S. Patent Application Pub. No. 2017/0333915), as applied to claim 5 above, and further in view of Spiekermeier (U.S. Patent Application Pub. No. 2006/0286206).
Regarding claims 7 and 8, modified Nelson does not disclose further comprising a blocking disc axially between the cap and the gripper, the blocking disc extending in the radial direction and being fixedly connected to the tube device, the blocking disc being surrounded by a blocking chamber delimited by blocking chamber walls belonging to the drum; wherein the blocking disc is configured to have a constant disc thickness in the axial direction.
Spiekermeier discloses further comprising a blocking disc 17 axially between the cap (structure that element 16 is formed in) and the gripper 7 and/or 10, the blocking disc extending in the radial direction and being fixedly connected to the tube device (vertical tube connected to pipe 8), the blocking disc being surrounded by a blocking chamber 15 delimited by blocking chamber walls belonging to the drum (Figure); wherein the blocking disc 17 is configured to have a constant disc thickness in the radial direction (Figure). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the outlet device of modified Nelson with the blocking disc and blocking chamber of Spiekermeier for the purpose of avoiding an oxygen intake (para. [0029]).

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art does not disclose, in combination with the other claimed structural elements, the drum ring projecting from a radially inner part of the radial blocking chamber wall.

Response to Arguments
Applicant’s arguments filed on 13 December 2021 with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774